 



Exhibit 10.32
I MAURICIO DI GIROLAMO , Venezuelan, of legal age, domiciled in Caracas and
bearer of identity card No. , acting in my capacity as General Manager of the
company Harvest Vinccler, S.C.A., domiciled in Caracas organized under document
registered with the Commercial Registry of the Judicial Circuit of the Federal
District and Miranda State, on June 29th, 1993 under Nº 13, Volume 186-A-Sgdo.,
RIF sufficiently authorized by the By-laws of the company) hereby declare: That
BANESCO Banco Universal C.A., a company domiciled in Caracas, originally
registered with the Commercial Registry of the Judicial Circuit of the State of
Zulia on June 13, 1977, under N° 1, Volume 16-A, the transformation of which
into a Universal Bank is evidenced by document registered with the
abovementioned registry on September 4, 1997, under N° 63, Volume 70-A, which is
an integral part of the records of the company attached to the notice submitted,
because of the change of domicile, to the Fifth Commercial Registry of the
Judicial Circuit of the Federal District and State of Miranda on September 19,
1997, being registered under the N° 39, Volume 152-A Qto., and whose by-laws
were fully amended in the Special Shareholders Meeting held on March 21, 2002,
the minutes of which meeting were registered before the Fifth Commercial
Registry of the Judicial Circuit of the Capital District and State of Miranda on
June 28, 2002, under N° 8, Volume 676 A Qto, RIF N°; hereinafter referred to as
THE BANK, has agreed to grant my/our principal an interest-bearing loan in the
sum of ONE HUNDRED TWENTY BILLION BOLIVARS (Bs. 120,000,000,000) in lawful
currency, to be repaid within a term of THREE (3) YEARS from the date of the
disbursement of the loan made through a deposit/crediting in the checking
account N° of my principal, which THE BANK undertakes to make once this loan
document is authenticated/registered. For the purposes of evidencing the
disbursement of the loan, a statement of account showed and/or opposed by THE
BANK to my/our principal shall be sufficient. My principal undertakes to repay
said loan through SIX (6) semi-annual fix and consecutive installments, of
TWENTY BILLION (Bs. 20,000,000,000) each, payable for expire semester from the
date of the disbursement of the loan ; The

 



--------------------------------------------------------------------------------



 



sums owed to THE BANK as principal of this loan shall bear interest calculated
at an initial annual rate of TEN percent (10%). Said rate will be fix and valid
for a period of ONE HUNDRED EIGHTY DAYS from the day of the disbursement of the
loan. Once this term has expired THE BANK may adjust the applicable rate from
time to time through resolutions of its Board of Directors and/or Committee
created for this purpose, and which shall be recorded in special minutes, within
the limits set forth by the Central Bank of Venezuela or in accordance with the
conditions in the financial market, in the event that during the term of this
agreement the banks and other financial institutions are permitted to freely set
the interest rates that they may charge for their lending transactions. It is
expressly agreed and accepted that the delay in the compliance, or the partial
and/or total default of the obligations agreed in this document, will cause the
cessation of the initial interest rate agreed in the loan agreement; in said
case the applicable interest rate will be the maximum interest rate applied to
the outstanding debt established by THE BANK. The interest rate resulting from
each revision or modification made by THE BANK, as previously established, shall
be automatically applicable to the balance of the principal of the loan. The
variations of the interest rates, including the additional rate applicable in
the event of default, shall be notified by THE BANK through their publication,
in its offices, branches and agencies, as well as in its web page, which shall
be done at the time of each variation in accordance with the provisions of
Article 16 of the Rules for the Protection of the Users of Financial Services
issued by the Office of the Superintendent of Banks and Other Financial
Institutions published in the Official Gazette of the Bolivarian Republic of
Venezuela Nº 37.517 of August 30, 2002. All payments that my/our principal has
to make pursuant to the above provisions shall be made in any of the offices of
THE BANK, in lawful currency. In the event of default in the compliance with the
obligations assumed by my/our principal herein, the applicable interest rate
shall be the rate resulting from adding to the lending interest rate in force at
the time in which the default occurs and whilst such default lasts, the maximum
rate permitted by the Central Bank of Venezuela, which currently is of three per
cent (3%) per year additional to the rate agreed for this transaction.
Notwithstanding, this additional rate may be

 



--------------------------------------------------------------------------------



 



adjusted by THE BANK during the term of this agreement within the limits set
forth by the Central Bank of Venezuela or in accordance with market conditions,
in the event the banks and other financial institutions are permitted to freely
set the additional rate they may charge whilst the default lasts. Likewise,
my/our principal agrees that, in the event THE BANK attempts to recover this
loan through courts, the statement of account showed by THE BANK and indicating
therein the balance of the debt duly certified by a certified public accountant
will be deemed valid, except in case there is evidence to the contrary; thereby
being such document faithful evidence against my/our principal. If my/our
principal defaults in the obligation, THE BANK may offset the unpaid balance of
the loan, the unpaid balance of interest and default interest, as well as the
court or out-of-court collection expenses and the attorneys’ fees if applicable,
with any sight, term or savings deposit, credit or placement that my/our
principal keeps in the mentioned banking institution or in any other of the
institutions that are part its financial group. The payment of the mentioned
installments and of the potential default interest shall be made at the offices
of THE BANK, the address of which my/our principal declares to know. My
principal may pay in advance the whole or part of the amount of this loan and
interest accrued from the last semester date to the prepayment date, without
penalty whatsoever, by notifying THE BANK at least two (2) banking days in
advance in Caracas, Bolivarian Republic of Venezuela. In that case, it is
understood the THE BANK will allocate the amount paid in advance first to the
interest accrued and secondly to the principal amount of the loan. In the case
of partial prepayment the capital balance will be reduced but not the term of
the loan. Moreover, I agree that THE BANK may deem the obligations of my/our
principal due and payable, being entitled to request in court or out of court
the immediate payment of all sums due as principal or interest, if any of the
following situations occurs: 1) Failure to pay when due any sum of money owed
under this agreement by my/our principal as principal, interest or any other
reason; 2) if my/our principal defaults in any obligation assumed in favor of
THE BANK arising from another agreement entered into with the latter or with any
other company which, pursuant to the special legislation governing the banks and
other financial institutions, should

 



--------------------------------------------------------------------------------



 



be part or is part of its financial group; 3) if by reason of the obligations
held by my/our principal with third parties, a court issues preventive or
executive measures of attachment or prohibition to transfer and/or encumber over
any of its assets, and such measures are not suspended or lifted within the term
of sixty (60) days following the date on which my/our principal was notified of
such measures; 4) if my/our principal transfers its owned assets, in whole or in
part, without the prior authorization of THE BANK, except transfers, assignment
that my principal is required due to the conversion of the Operating Services
Agreement into the Mix Company Petrodelta, S.A. in which the limited partner HNR
Finance B.V. will be a shareholder in forty percent (40%) of the capital share,
and transactions of its ordinary course of business; 5) if my/our principal
requests or is granted a moratorium, its bankruptcy is requested or decreed, or
its dissolution and liquidation is decided; 6) if there is evident risk of
dissolution, liquidation or cessation of businesses of my/our principal as a
result of the decision of any governmental authority or for any other reason; 7)
the occurrence of any event that may adversely affect the financial condition,
the operating management or the businesses, in general, of my/our principal; 8)
if my/our principal does not submit to THE BANK, immediately upon the request
from THE BANK, its financial statements or respective balance sheets taking
place during the term of this agreement; 9) the occurrence of changes in at
least one third of the administration of my principal, without a prior
notification to THE BANK; 10) if my/our principal breaches any of the
obligations assumed under this agreement; 11) if THE BANK confirms that the
funds granted under this interest-bearing loan agreement were used for purposes
other than those specified by my/our principal, without the prior written
agreement of THE BANK. It is perfectly understood between the parties that this
agreement, its conditions, rights and obligations assumed by the creditor and
the debtor from a quantitative standpoint, originate from the application of
legal, regulatory, administrative and case law rules in force on the date of the
negotiation, agreement and entering into of this agreement, which the parties
have considered essential for their will or decision to enter into a contract.
Accordingly, the parties agree that any amendment in effect after the date of
this agreement

 



--------------------------------------------------------------------------------



 



affecting those laws, regulations, administrative provisions and case law
decisions, in particular, whenever they pretend the retroactive application of
such amendments, or if a new provision or case law decision affects the original
contractual situation because of any retroactive application, THE BANK shall be
entitled to consider this agreement immediately and automatically terminated,
with all legal consequences arising from such termination. All general expenses
resulting from this transaction shall be for the sole and exclusive account of
my/our principal, who may, if deemed pertinent, request from THE BANK the
delivery of the vouchers evidencing the general expenses incurred by THE BANK
for the account of my/our principal, where general expenses are understood to
mean those applied without differentiation or exception to all persons
requesting credits and the amount of which arise from a determination by law or
other rules of general applicability and, in any case, by third parties
legitimately empowered to set them. Moreover, all expenses for services and
commissions originated by this transaction shall be for the only and exclusive
account of my/our principal, which shall be paid once determined by THE BANK and
previously authorized by my/our principal. For the sole purposes of facilitating
the payment of the abovementioned expenses, as well as the expenses for services
and commissions authorized by my/our principal, the latter fully authorizes THE
BANK to charge them to any checking account or deposit account that my/our
principal keeps in such institution. This loan is guaranteed with a Standby
Letter of Credit issued by JP Morgan Chase Bank, N.A., New York, USA, on my
principal’s account dated November 17th 2006 with reference to the issuer
CTCS-294489, for the benefit of BANESCO BANCO UNIVERSAL, C.A., for a maximum
amount of FORTY MILLION UNITED STATES DOLLARS (US$40,000,000.00), that to the
only effect to comply with article 118 of the Central Bank Law are equivalent to
EIGHTY SIX BILLION BOLIVARS (Bs. 86,000,000,000.00) at the exchange rate of Bs.
2,150.oo for each US$1 (Bs. 2,150/US$1), expiring on February 16th 2010. Any
notice or communication between the parties may be validly made, in addition to
the other legal means of notification, by urgent cable or telegram, with
acknowledgment of receipt, sent to the following addresses: to THE BANK: Colinas
de Bello Monte,

 



--------------------------------------------------------------------------------



 



Avenida Principal de Colinas Bello Monte entre calles Sorbona y Lincoln, Ciudad
Banesco, Piso 3, Cuadrante D, Isla 17, Caracas; República Bolivariana de
Venezuela; to THE CLIENT: Av. Alirio Ugarte Pelayo, Sector Tipuro, Edificio
Harvest Vinccler, Planta Baja, Piso 1, Ala Norte, Maturín, Monagas. For all
purposes of this negotiation, the city of Caracas is chosen as special domicile
and the parties agree to submit to its courts, without prejudice to THE BANK
resorting to any other competent court pursuant to the Law.

 